60 F.3d 834NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Fritz OTT; Bill R. Frisbie, Plaintiffs-Appellants,v.SECURITIES AND EXCHANGE COMMISSION; Catherine Gallagher;John Burns; The Federal Bureau of Investigation,Defendants-Appellees.
No. 94-17072.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Fritz Ott and Bill Frisbie appeal pro se the district court's dismissal with prejudice of their complaint against the Securities Exchange Commission, the Department of Justice, the Federal Bureau of Investigation (the "FBI") and individual employees alleging various causes of action under the United States Constitution and numerous federal and state statutes, arising from government investigation and prosecution of litigation against National Real Estate Fund and Capital Planning Associates.  The district court found that the last contested activity that any federal defendant allegedly engaged in occurred over eight years ago, and dismissed the amended complaint as barred by the applicable statutes of limitations.  Ott and Frisbie provide no explanation for their failure to file their action within the statutes of limitations.  Accordingly, we affirm the district court's dismissal of the amended complaint.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3